Citation Nr: 1029433	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left knee 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In a January 2007 decision, the Board denied service connection 
for residuals of a left knee injury.  Thereafter, the Veteran 
appealed the Board's denial of his claims to the United States 
Court of Appeals for Veterans Claims (Court).  In a November 2007 
Joint Motion for an Order Vacating and Remanding the Board 
Decision and Incorporating the Terms of this Remand (Joint 
Motion), which the Court granted in a December 2007 Order, the 
Secretary of VA and the Veteran (the parties) determined that a 
remand was necessary in order to obtain the Veteran's service 
personnel records and to determine whether VA should obtain an 
examination.  As such, the Court vacated and remanded the Board's 
decision with respect to the Veteran's claim of entitlement to 
service connection for residuals of a left knee injury.  

Therefore, in accordance with the parties' Joint Motion, the 
Board remanded the Veteran's claim in order to obtain his service 
personnel records and afford him a VA examination in April 2008.  
The case now returns to the Board for further appellate review.  
However, for reasons discussed below, the Board finds that 
additional development is necessary and, therefore, this appeal 
is again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the Veteran if further 
action is required.

In connection with this appeal, the Veteran testified at a video-
conference hearing before the undersigned Veterans Law Judge in 
September 2006; a transcript of that hearing is associated with 
the claims file.    




REMAND

Prior to consideration of the Veteran's claim of entitlement to 
service connection for residuals of a left knee injury, the Board 
finds that another remand is necessary to ensure that due process 
is followed and that there is a complete record upon which to 
decide his claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At his September 2006 Board hearing and in documents of record, 
the Veteran contends that he injured his left knee while 
wrestling with another Marine in the summer of 1969.  He claims 
that, following such injury, he had pain and could not fully 
extend his leg.  The Veteran alleges that he was treated at the 
dispensary at Camp Lejeune in North Carolina where his knee was 
wrapped and he was provided with crutches.  He further claims 
that he was punished when he failed to report for a physical 
fitness test while he was on crutches.  The Veteran contends that 
he has experienced pain and weakness in his left knee since such 
in-service injury, which resulted in a left knee lateral 
arthrotomy and menisectomy in 1978.  Therefore, he argues that 
service connection is warranted for residuals of a left knee 
injury.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses pertaining to a left knee 
injury.  Additionally, his March 1970 separation examination 
revealed that his lower extremities were normal upon clinical 
evaluation.  It was further noted that the Veteran had no 
significant medical history.  However, his service personnel 
records show that, on July 23, 1969, he was punished for failing 
to obey a lawful order to report to work for a physical fitness 
test.  He was sentenced to 21 days of restriction and to forfeit 
a monetary amount.  Additionally, in an April 2006 statement, the 
Veteran's spouse indicated that the Veteran's left knee injury 
occurred in 1969 at Camp Lejeune, North Carolina, while wresting 
a fellow marine during physical endurance training.  There is no 
indication that clinical records from any medical facility or 
dispensary at Camp Lejeune have been requested or obtained.  In 
this regard, the Board notes that that clinical service treatment 
records are sometimes stored under the name of the facility, and 
not the Veteran.  Moreover, in a case of records held by a 
Federal department or agency, VA shall continue their efforts to 
obtain these records unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  Therefore, the Board finds that a remand is 
necessary in order to obtain clinical records from the medical 
facilities and/or dispensary at Camp Lejeune for the summer of 
1969.  

Additionally, the Board notes that the Veteran has been afforded 
a VA examination in October 2009 in order to determine whether 
his current left knee disorder is related to his military 
service.  As such, if any additional clinical service treatment 
records referable to the Veteran's left knee are obtained per the 
Board's request, the claims file and the newly associated records 
should be returned to the October 2009 VA examiner in order for 
him to provide an addendum opinion as to the etiology of the 
Veteran's left knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any clinical service treatment 
records pertaining to the Veteran for the 
medical facilities and/or dispensary at Camp 
Lejeune, North Carolina, for the summer of 
1969, i.e., June, July, and August 1969.  It 
should be noted that these records are likely 
filed under the name of the facility, and not 
the Veteran.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  If any additional clinical service 
treatment records referable to the Veteran's 
left knee are obtained pursuant to the above-
paragraph, the claims file and a copy of this 
Remand should be returned to the VA examiner 
who conducted the Veteran's October 2009 VA 
examination for an addendum opinion.  
Specifically, the examiner is requested to 
fully review the claims file, to include the 
newly associated records as well as the 
Veteran's lay statements regarding service 
incurrence and continuity of symptomatology 
of his left knee disorder, and offer an 
addendum opinion regarding whether any 
diagnosed left knee disorder is related to 
the Veteran's military service, to include 
his in-service left knee injury.  The 
rationale for any opinion offered should be 
provided.  If the October 2009 VA examiner is 
unavailable, an appropriate medical 
professional should be solicited to render 
the requested opinion.  If any examiner 
cannot offer an opinion without examining the 
Veteran, he should be scheduled for the 
appropriate examination(s).

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


